

Exhibit 10.14
AMENDED AND RESTATED GUARANTY
THIS AMENDED AND RESTATED GUARANTY (“Guaranty”) is executed as of November 9,
2017, by KBSGI REIT PROPERTIES, LLC, a Delaware limited liability company
(“Guarantor”), for the benefit of JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent for the “Lenders” pursuant to the Loan Agreement described
below (in such capacity, “Administrative Agent”) and in favor of each party that
now or hereafter is bound under the Loan Agreement as a “Lender” (referred to
herein individually as a “Lender” and collectively as the “Lenders”).
RECITALS
A.Pursuant to that Term Loan and Security Agreement dated as of November 14,
2016, by and among KBSGI OFFICES AT GREENHOUSE, LLC, a Delaware limited
liability company (“Greenhouse Borrower”), Lenders and Administrative Agent (the
“Original Loan Agreement”), Lenders agreed to make a loan to Greenhouse Borrower
in the maximum principal amount of Sixty-Five Million and No/100 Dollars
($65,000,000.00) (the “Original Loan”).
B.The Original Loan is evidenced by one or more Promissory Notes dated as of
November 14, 2016, made payable to each Lender in the aggregate maximum
principal amount of Sixty-Five Million and No/100 Dollars ($65,000,000.00) (the
“Original Note”).
C.Guarantor guaranteed Greenhouse Borrower’s obligations to Administrative Agent
and Lenders in accordance with that certain Guaranty dated November 14, 2016
(the “Original Guaranty”).
D.Pursuant to that certain Assumption and Joinder Agreement dated as of May 8,
2017 by and among KBSGI VON KARMAN TECH, LLC, a Delaware limited liability
company (“Von Karman Borrower”), Greenhouse Borrower, Administrative Agent and
Lenders, Von Karman Borrower joined into and assumed on joint and several basis
all of Greenhouse Borrower’s obligations under and in connection with the
Original Loan.
E.Greenhouse Borrower, Von Karman Borrower and KBSGI 213 WEST INSTITUTE PLACE,
LLC, a Delaware limited liability company (“Institute Borrower,” and, together
with Greenhouse Borrower and Von Karman Borrower, individually a “Borrower” and
collectively the “Borrowers”), have requested that Administrative Agent and
Lenders enter into that certain Amended and Restated Term Loan and Security
Agreement of even date herewith by and among Lenders, Administrative Agent and
Borrowers (as further amended, restated or otherwise modified, the “Loan
Agreement”) to accept Institute Borrower as a joint and several co-borrower with
Greenhouse Borrower and Von Karman Borrower, increase the maximum principal
amount of the Original Loan from Sixty-Five Million and No/100 Dollars
($65,000,000.00) to Seventy-Two Million Eight Hundred Thousand and No/100
Dollars ($72,800,000.00), extend the term of the Original Loan and make certain
other changes to the Original Loan on the terms and conditions set forth in the
Loan Agreement.
F.In connection with the modification of the Original Loan pursuant to the Loan
Agreement, the Original Note is being amended and restated in its entirety by
one or more


 
 
 
 
 
 




--------------------------------------------------------------------------------




Amended and Restated Promissory Notes of even date herewith executed by
Borrowers payable to the order of Lender in the aggregate maximum principal
amount of Seventy-Two Million Eight Hundred Thousand and No/100 Dollars
($72,800,000.00) (as further amended, restated or otherwise modified from time
to time, the “Note”).
G.The Original Loan, as modified and increased pursuant to the Loan Agreement,
is referred to herein as the “Loan.”
H.As a condition to Administrative Agent’s and Lenders’ willingness to enter
into the Loan Agreement, Administrative Agent and Lenders have required that
Guarantor execute and deliver this Guaranty for the benefit of Administrative
Agent and Lenders, which Guaranty amends and restates in its entirety the
Original Guaranty.
I.Guarantor is the owner of a direct or indirect interest in Borrowers, and
Guarantor will directly benefit from Administrative Agent and Lenders modifying
the Loan.
J.Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.
AGREEMENT
NOW, THEREFORE, as an inducement to Administrative Agent and Lenders to modify
the Loan to Borrowers and enter into the Loan Agreement, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor agrees with Administrative Agent and the Lenders, as
follows:
Section 1. Guaranty of Obligations.
(a)    Guarantor hereby absolutely, irrevocably and unconditionally guarantees
to Administrative Agent and Lenders, the payment of the Obligations (but
expressly excluding any amounts owing under the Environmental Indemnity
Agreement, except as expressly provided in Sections 1(d)(7) and 1(d)(8) herein
below), subject to the limitations set forth in subsection (b) below, whether
now or hereafter arising, as and when the same shall be due and payable, whether
by lapse of time, by acceleration of maturity or otherwise. This Guaranty is a
guaranty of payment and not of collection only. Administrative Agent and Lenders
shall not be required to exhaust any right or remedy or take any action against
Borrowers or any other person or entity or any collateral. Guarantor agrees
that, as between Guarantor and Administrative Agent and Lenders, the Obligations
may be declared to be due and payable for the purposes of this Guaranty
(provided Guarantor’s liability with respect thereto shall at all times remain
subject to the limitations set forth in this Section 1(b)) notwithstanding any
stay, injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards Borrowers (or any of them) and that in the event of a
declaration or attempted declaration, the Obligations shall immediately become
due and payable by Guarantor (but expressly excluding any amounts owing under
the Environmental Indemnity Agreement, except as expressly provided in Sections
1(d)(7) and 1(d)(8) herein below) for the purposes of this Guaranty.


 
-2-
 
 
 
 




--------------------------------------------------------------------------------




(b)    Notwithstanding anything herein to the contrary, the liability of
Guarantor hereunder shall not exceed the Base Guaranteed Amount (defined below
as the same shall be determined from time to time), plus the amounts (if any)
due under paragraphs (c) and (d) and Section 15 below (if and to the extent
applicable).
For the purposes of this Guaranty, “Base Guaranteed Amount” shall mean an amount
equal to twenty-five percent (25.0%) of all amounts owing under the Loan (not to
exceed $18,200,000.00, or, if the Aggregate Commitment amount is permanently
reduced as set forth in the Loan Agreement, 25% percent of the then-existing
Aggregate Commitment amount), such amount calculated based on the outstanding
amounts owing as of the date the Note becomes due and payable in full (whether
at maturity or by acceleration or otherwise) (the “Due Date”). In addition to
the Base Guaranteed Amount, Guarantor shall continue to be liable for, and shall
have at all times under this Guaranty a continuing obligation to pay Lender 100%
of the amounts specified in paragraphs (c) and (d) and Section 15 below, if and
to the extent applicable.
In determining the Base Guaranteed Amount, no payments or recoveries from any
source whatsoever (including without limitation payments received from Borrowers
and proceeds from the foreclosure sale or other liquidation of collateral for
the Loan, or any credit bids made by Administrative Agent at any foreclosure
sale) received by Administrative Agent or Lenders shall be applied to reduce the
Base Guaranteed Amount. Guarantor’s maximum liability under this Guaranty shall
be reduced only by payments received from Guarantor under this Guaranty
following the Due Date from its own funds (and not, as noted above, from
liquidation of collateral). Additional advances (such as protective advances)
made after the Due Date shall increase the Base Guaranteed Amount by an amount
equal to twenty-five percent (25.0%) of the amount advanced (subject to the
maximum capped amount specified above).
(c)    Notwithstanding anything herein to the contrary, at all times until the
Obligations have been paid in full and the Loan Documents and any applicable
Swap Agreement are no longer in effect, Guarantor shall (in addition to those
specified in Section 1(b) above) have full, complete, and unlimited liability
for the payment and performance of all of the Obligations if any of the
foregoing shall occur:
1.
a Borrower or Guarantor (i) voluntarily files bankruptcy (or through collusion,
causes to be filed) or (ii) voluntarily takes (or by collusion, causes to be
taken) any of the actions described in Sections 8.01(c)(i), (iii) and (v)
(Voluntary Proceedings) of the Loan Agreement; or

2.
any involuntary bankruptcy proceeding or other action described in Section
8.01(b) (Involuntary Proceeding) of the Loan Agreement that is not dismissed
within 90 days of the filing thereof is taken against a Borrower or Guarantor:

i.
by Guarantor or a Borrower, as the case may be, or by any member or other
constituent entity or affiliate of a Borrower or Guarantor (each a “Restricted
Entity”), or



 
-3-
 
 
 
 




--------------------------------------------------------------------------------




ii.
by any Person acting in collusion with, a Borrower, Guarantor or any Restricted
Entity of any of them.

3.
there is (i) a voluntary transfer of all or any portion of a Property,
Improvements, or fixtures (exclusive of fixtures which constitute immaterial
personal property items) on such Property (not including leases) unless
expressly permitted by the Loan Documents, (ii) a voluntary placement of or
voluntary imposition of a mortgage, deed of trust or other Lien for borrowed
money on all or any portion of a Mortgaged Property, or (iii) a voluntary
transfer or pledge of equity interests or ownership interests in a Borrower in
violation of the Loan Documents or other voluntary transfers prohibited by the
terms of the Loan Documents in the ownership or equity interests of the entities
owning, directly or indirectly, a Borrower (but expressly excluding transfers
that occur by reason of condemnation, eminent domain, contested judgment liens,
or other purely involuntary transfers).

(d)    In addition, notwithstanding anything herein to the contrary, at all
times until the Obligations have been paid in full and the Loan Documents and
any applicable Swap Agreement are no longer in effect, Guarantor guarantees to
Administrative Agent and the Lenders, the full and prompt payment of, and agrees
to pay protect, guarantee, indemnify, defend and hold harmless Administrative
Agent and Lenders from and against, any actual liability, loss, damage, costs
and expenses (including legal fees) suffered by Administrative Agent or the
Lenders, and caused by or related to or as a result of the following:
1.
intentional physical waste by a Borrower, Guarantor, or any Affiliate of a
Borrower or Guarantor controlled by a Borrower or Guarantor with respect to any
portion of a Mortgaged Property;

2.
any fraud or intentional misrepresentation in any of the Loan Documents or any
applicable Swap Agreement by a Borrower, Guarantor, or any Affiliate of a
Borrower or Guarantor controlled by a Borrower or Guarantor;

3.
the intentional misapplication of cash from any Mortgaged Property in violation
of the Loan Documents or any Swap Agreement;

4.
the removal or disposal by a Borrower, Guarantor or any Affiliate of a Borrower
or Guarantor controlled by a Borrower or Guarantor, of any material personal
property or fixtures in which Administrative Agent or a Lender has a Lien, in
violation of the terms of the Loan Documents or any applicable Swap Agreement,
to the extent such personal property or fixtures are not replaced by like
personal property or fixtures of similar value and utility;

5.
the failure of a Borrower to maintain the insurance coverages (other than the
environmental policy which shall be governed by clauses (7) and (8) below)
required under the Loan Documents or any applicable Swap



 
-4-
 
 
 
 




--------------------------------------------------------------------------------




Agreement at any time prior to a transfer (that is not in violation of the Loan
Documents) of ownership of a Mortgaged Property from a Borrower to a new owner,
except to the extent (i) any such failure occurred by reason of the failure to
pay the insurance premiums pertaining thereto, and (ii) the failure to pay such
premiums occurred because there was insufficient cash flow from the Mortgaged
Properties to pay such premiums, with a payment of each such premium to be the
top priority in the application of any such cash flow, and such cash flow was
available to a Borrower and not seized by a receiver or other third party
creditor); or the application or misapplication of any insurance proceeds or
condemnation awards by a Borrower in violation of the terms of the Loan
Documents or any applicable Swap Agreement;
6.
the existence of any Tax Liens in violation of Section 4.01 of the Loan
Agreement that arose by reason of a Borrower’s failure to pay taxes during its
ownership of a Mortgaged Property (provided that there was sufficient cash flow
from the Mortgaged Properties available to Borrower to pay such Tax Liens, with
a payment of Tax Liens having top priority after the payment of insurance policy
premiums);

7.
all amounts owing under the Environmental Indemnity Agreement if, for any
reason, (1) an environmental insurance policy which is the same in all material
respects as the environmental insurance policy that was approved by
Administrative Agent and delivered in connection with the closing of the Loan as
required under Section 2.02(b)(xx) of the Loan Agreement (“Approved
Environmental Insurance Policy”) is not maintained in full force and effect
(including, without limitation, by reason of Borrowers’ failure to pay the
premiums with respect thereto), or (2) Borrowers (x) fail, after written request
by Administrative Agent, to direct payment of all amounts owing under such
Approved Environmental Insurance Policy relating to the Mortgaged Properties to
Administrative Agent or (y) disputes in writing the payment of such sums under
the Approved Environmental Insurance Policy to Administrative Agent. For
avoidance of doubt, Guarantor shall have no liability under clause 7(1) above so
long as an environmental insurance policy, which is the same in all material
respects as the Approved Environmental Insurance Policy, is in full force and
effect providing effective coverage for claims relating to environmental matters
that occurred prior to or during a Borrower’s period of ownership of a Mortgaged
Property, to the same extent as under the Approved Environmental Insurance
Policy, when and if demand is made by Administrative Agent under the
Environmental Indemnity Agreement, whether or not the claim relating to any such
environmental matter is a covered claim under such environmental insurance
policy (unless such claim was a covered claim under the Approved Environmental
Insurance Policy); and



 
-5-
 
 
 
 




--------------------------------------------------------------------------------




8.
all losses (which shall include, without limitation, attorneys’ fees and costs
of defense) sustained or incurred by Administrative Agent and/or Lenders by
reason of any failure to maintain in full force and effect (which Guarantor
hereby covenants to so do) an environmental insurance policy which is the same
in all material respects as the Approved Environmental Insurance Policy for a
period of two years following the repayment of the Obligations in full. As used
in this subsection 8, “full force and effect” shall include reference to an
environmental insurance policy for events occurring prior to or during a
Borrower’s period of ownership of a Mortgaged Property and that has coverage
under an extended reporting period of no less than two (2) years following the
repayment of the Obligations in full. For avoidance of doubt, Guarantor shall
have no liability under this clause 8 so long as an environmental insurance
policy, which is the same in all material respects as the Approved Environmental
Insurance Policy, is in full force and effect providing coverage under an
extended reporting period for claims relating to environmental matters that
occurred prior to or during a Borrower’s period of ownership of the Mortgaged
Property, to the same extent as under the Approved Environmental Insurance
Policy, when and if demand is made by Administrative Agent under the Guaranty,
whether or not the claim relating to any such environmental matter is a covered
claim under such environmental insurance policy (unless such claim was a covered
claim under the Approved Environmental Insurance Policy). For purposes of
clarification (but subject to Section 26 below), Guarantor’s liability under
clause 8 shall not be terminated or otherwise affected even if a Borrower’s
obligations under the Environmental Indemnity Agreement are terminated in
accordance with Section 10 of the Environmental Indemnity; and

9.    amounts (if any) owing to Administrative Agent and Lenders under Section
15 below.
It is understood that the obligations of Borrowers to Administrative Agent and
the Lenders may at any time and from time to time exceed the liability of
Guarantor hereunder without impairing this Guaranty and Guarantor,
Administrative Agent and Lenders agree, as between themselves, that regardless
of the manner of application of payments made by Borrowers to Administrative
Agent and the Lenders, all such payments shall be deemed to be applied first to
the portion of the obligations of Borrowers which are not guaranteed hereunder
and last to the portion of the such obligations which are guaranteed hereunder.
Section 2.     Guaranty Absolute. Guarantor guarantees that the Obligations
shall be paid strictly in accordance with the terms of the Loan Documents and
any applicable Swap Agreement. The liability of Guarantor under this Guaranty is
absolute and unconditional irrespective of: (a) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to departure from any of the
terms of any Loan Document or any applicable Swap Agreement, including any
increase or decrease in the rate of interest thereon; (b) any release or
amendment or waiver of, or consent to departure from, or failure to act by
Administrative Agent or the Lenders with respect to, any other guaranty or
support document, or any exchange, release or non‑perfection of, or failure to
act by


 
-6-
 
 
 
 




--------------------------------------------------------------------------------




Administrative Agent or the Lenders, with respect to, any collateral, for all or
any of the Obligations; (c) any present or future law, regulation or order of
any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of the
Obligations or any Loan Document or any applicable Swap Agreement; (d) any
change in the existence, structure, or ownership of any Borrower; (e) without
being limited by the foregoing, any lack of validity or enforceability of any
Loan Document or any applicable Swap Agreement; and (f) any other setoff,
recoupment, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents and any
applicable Swap Agreement or the transactions contemplated thereby which might
constitute a legal or equitable defense available to, or discharge of, a
Borrower or a guarantor.
Section 3.     Guaranty Irrevocable. This Guaranty is a continuing guaranty of
the payment of all Obligations now or hereafter existing and shall remain in
full force and effect until payment in full of all Obligations and other amounts
payable under this Guaranty and until the Loan Documents and any applicable Swap
Agreement are no longer in effect.
Section 4.     Waiver of Certain Rights and Notices. To the fullest extent not
prohibited by applicable law, except as specifically provided herein, Guarantor
hereby waives and agrees not to assert or take advantage of (a) any right to
require Administrative Agent, for the benefit of the Lenders, to proceed against
or exhaust its recourse against Borrowers, any other guarantor or endorser, or
any security or collateral held by Administrative Agent or Lenders at any time
or to pursue any other remedy in its power before proceeding against Guarantor
hereunder; (b) the defense of the statute of limitations in any action
hereunder; (c) any defense that may arise by reason of (i) the incapacity, lack
of authority, death or disability of a Borrower, Guarantor or any other or
others, (ii) the revocation or repudiation hereof by Guarantor or the revocation
or repudiation of any of the Loan Documents by a Borrower or any other or
others, (iii) the failure of Administrative Agent, on behalf of the Lenders, to
file or enforce a claim against the estate (either in administration, bankruptcy
or any other proceeding) of a Borrower or any other or others, (iv) the
unenforceability in whole or in part of any Loan Document or any applicable Swap
Agreement, (v) Administrative Agent’s or a Lender’s election in any proceeding
instituted under the federal Bankruptcy Code, of the application of Section
1111(b)(2) of the federal Bankruptcy Code, or (vi) any borrowing or grant of a
security interest under Section 364 of the federal Bankruptcy Code; (d)
presentment, demand for payment, protest, notice of discharge, notice of
acceptance of this Guaranty, and indulgences and notices of any other kind
whatsoever; (e) any defense based upon an election of remedies by Administrative
Agent, on behalf of the Lenders, which destroys or otherwise impairs the
subrogation rights of Guarantor or the right of Guarantor to proceed against
Borrowers for reimbursement, or both; (f) any defense based upon any taking,
modification or release of any collateral, or any failure to perfect any
security interest in, or the taking of or failure to take any other action with
respect to any collateral securing payment or performance of the Obligations;
(g) any right to require marshaling of assets and liabilities, sale in inverse
order of alienation, notice of acceptance of this Guaranty and of any
obligations to which it applies or may apply; and (h) any rights or defenses
based upon an offset by Guarantor against any obligation now or hereafter owed
to Guarantor by Borrowers; it being the intention hereof that Guarantor shall
remain liable hereunder to the extent set forth herein, notwithstanding any act,
omission or thing which might otherwise operate as a legal or equitable
discharge of Guarantor, until the termination of this Guaranty under Section 3.
Guarantor waives presentment, demand, notice of


 
-7-
 
 
 
 




--------------------------------------------------------------------------------




dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.
Guarantor hereby waives: (a) any defense based upon the application by Borrowers
of any proceeds relating to the Loan Agreement for purposes other than the
purposes represented by Borrowers to Administrative Agent and Lenders, or
intended or understood by Administrative Agent and Lenders or Guarantor; (b) any
defense based upon Administrative Agent’s or any Lender’s failure to disclose to
Guarantor any information concerning a Borrower’s financial condition or any
other circumstances bearing on a Borrower’s ability to pay all sums payable
under the Loan Agreement; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in any other respects more burdensome than that of a principal; (d) any
rights of subrogation, reimbursement, indemnification and contribution, and any
other rights and defenses that are or may become available to Guarantor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code, any
right to enforce any remedy which Administrative Agent and Lenders may have
against a Borrower and any right to participate in, or benefit from, any
security for the Loan Agreement now or hereafter held by Administrative Agent or
Lenders; (e) presentment, demand, protest and notice of any kind (other than
when expressly required under the Loan Documents); (f) the benefit of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof; (g) any right to require Administrative Agent, on behalf of
the Lenders, to institute suit or exhaust remedies against a Borrower or others
liable for any Obligations, to enforce Administrative Agent’s and Lenders’
rights against any collateral which shall have been given to secure the
Obligations to enforce Administrative Agent’s and Lenders’ rights against any
other guarantors of such indebtedness, to join Borrowers or any others liable on
such Obligations in any action seeking to enforce this Guaranty, to resort to
any other means of obtaining payment of such Obligations; (h) notices of
disbursement of proceeds, acceptance hereof, proof of non-payment, default under
any document, notices and demands of any kind; and (i) the invalidity illegality
or unenforceability of all or any portion of the indebtedness guaranteed hereby
or any of the Loan Documents for any reason whatsoever, including that interest
on such indebtedness violates applicable usury laws, that the Borrowers or
others liable for all or a portion thereof have valid defenses, claims or
offsets to all or a portion of such indebtedness, or that the Loan Documents
have been forged or otherwise are irregular or not genuine or authentic (it
being agreed that Guarantor shall remain liable under this Guaranty regardless
of whether Borrowers or any other person shall be found not liable for repayment
of all or a portion of such indebtedness). Guarantor further waives any and all
rights and defenses that Guarantor may have because Borrowers’ debt is secured
by real property; this means, among other things, that (1) Administrative Agent
and Lenders may collect or receive performance from Guarantor without first
foreclosing on any real or personal property collateral pledged by any Borrower;
(2) if Administrative Agent forecloses on any real property collateral pledged
by a Borrower, then (A) the amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Administrative Agent and
Lenders may collect or receive performance from Guarantor even if Administrative
Agent, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from a Borrower. The foregoing is an unconditional
and irrevocable waiver of any rights and defenses Guarantor may have because
Borrowers’ debt is secured by real property. These rights and defenses include,
but are not limited to, any rights or defenses based upon Sections 580a, 580b,
580d, or 726 of the California Code of Civil Procedure. Without limiting the
generality of the foregoing or any other provision hereof,


 
-8-
 
 
 
 




--------------------------------------------------------------------------------




Guarantor further expressly waives (i) all rights and defenses arising out of an
election of remedies by the Administrative Agent or Lenders, even though that
election of remedies, such as non-judicial foreclosure with respect to security
for Borrowers’ obligations, has destroyed Guarantor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580(d) of the
California Code of Civil Procedure or otherwise and (ii) any and all other
rights and defenses to the extent permitted by law. Guarantor hereby waives any
right it might otherwise have under Section 2822 of the California Civil Code or
similar law or otherwise to have Borrowers designate the portion of any such
obligation to be satisfied in the event that a Borrower provides partial
satisfaction of such obligation. Guarantor acknowledges and agrees that
Borrowers may already have agreed with Administrative Agent and Lenders, or may
hereafter agree, that in any such event the designation of the portion of the
obligation to be satisfied shall, to the extent not expressly made by the terms
of the Loan Documents, be made by Administrative Agent and Lenders rather than
by Borrowers. Finally, Guarantor agrees that the performance of any act or any
payment which tolls any statute of limitations applicable to the Loan Documents
shall similarly operate to toll the statute of limitations applicable to
Guarantor’s liability hereunder.
Section 5.     Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by Administrative Agent
or Lenders on the insolvency, bankruptcy or reorganization of a Borrower or
otherwise, all as though the payment had not been made, whether or not
Administrative Agent is in possession of this Guaranty.
Section 6.     Subrogation. Guarantor shall not exercise any rights which it may
acquire by way of subrogation, reimbursement or contribution, as a result of any
payment made under this Guaranty or otherwise, until all the Obligations have
been paid in full and the Loan Documents and any Swap Agreement are no longer in
effect. If any amount is paid to Guarantor by a Borrower on account of such
rights prior to such time, the amount shall be held in trust for the benefit of
the Administrative Agent and Lenders and shall be promptly paid to
Administrative Agent, for the benefit of the Lenders, to be credited and applied
to the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Loan Documents and any applicable Swap
Agreement. If Guarantor makes payment to Administrative Agent, for the benefit
of the Lenders, of all or any part of the Obligations and all the Obligations
are paid in full and the Loan Documents and any applicable Swap Agreement are no
longer in effect, Administrative Agent shall, at Guarantor’s request, execute
and deliver to Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
Guarantor of the interest in the Obligations resulting from the payment.
Section 7.     Subordination. Without limiting Administrative Agent’s or
Lenders’ rights under any other agreement, any liabilities owed by Borrowers to
Guarantor in connection with any extension of credit or financial accommodation
by Guarantor to or for the account of a Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of Borrowers to Guarantor, if Administrative Agent so
requests, shall be collected, enforced and received by Guarantor as trustee for
the Lenders and shall be paid over to Administrative Agent, for the benefit of
the Lenders, on account of the Obligations but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty.


 
-9-
 
 
 
 




--------------------------------------------------------------------------------




Section 8.     Certain Taxes. Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein (“Taxes”). If any Taxes are required to be withheld from any amounts
payable to Administrative Agent on behalf of Lenders, hereunder, the amounts so
payable to Administrative Agent on behalf of Lenders, shall be increased to the
extent necessary to yield to Administrative Agent on behalf of Lenders, (after
payment of all Taxes) the amounts payable hereunder in the full amounts so to be
paid. Whenever any Tax is paid by Guarantor, as promptly as possible thereafter,
Guarantor shall send Administrative Agent an official receipt showing payment
thereof, together with such additional documentary evidence as may be required
from time to time by Administrative Agent.
Section 9.     Representations and Warranties. Guarantor represents and warrants
that: (a) this Guaranty (i) has been authorized by all necessary action; (ii) to
Guarantor’s knowledge, does not violate any agreement, instrument, law,
regulation or order applicable to Guarantor; (iii) to Guarantor’s knowledge,
does not require the consent or approval of any person or entity, including but
not limited to any governmental authority, or any filing or registration of any
kind; and (iv) is the legal, valid and binding obligation of Guarantor
enforceable against Guarantor in accordance with its terms, except to the extent
that enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally; and (b) in executing and
delivering this Guaranty, Guarantor has (i) without reliance on Administrative
Agent or any Lender or any information received from Administrative Agent or any
Lender and based upon such documents and information it deems appropriate, made
an independent investigation of the transactions contemplated hereby and each
Borrower, each Borrower’s business, assets, operations, prospects and condition,
financial or otherwise, and any circumstances which may bear upon such
transactions, Borrowers or the obligations and risks undertaken herein with
respect to the Obligations; (ii) adequate means to obtain from Borrowers on a
continuing basis information concerning Borrowers; (iii) full and complete
access to the Loan Documents, any applicable Swap Agreement and any other
documents executed in connection with the Loan Documents; and (iv) not relied
and will not rely upon any representations or warranties of Administrative Agent
or any Lender not embodied herein or any acts heretofore or hereafter taken by
Administrative Agent or any Lender (including but not limited to any review by
Administrative Agent or any Lender of the affairs of Borrowers).
Section 10.     Financial Reports and Covenants.
(a)    Guarantor shall keep adequate books and records of account in accordance
with methods acceptable to Administrative Agent, consistently applied and shall
furnish to Administrative Agent the financial statements, certificates and other
information described in Section 4.09(b) of the Loan Agreement as and when
required by said Section 4.09(b).
(b)    Administrative Agent and its accountants shall have the right to examine,
upon at least 24 hours’ prior written notice to Guarantor (provided no advance
notice is required during the existence of a Default), the records, books,
management and other papers of Guarantor which reflect upon its financial
condition, at any Mortgaged Property or at any office regularly maintained by
Guarantor where the books and records are located. Such examination shall be at


 
-10-
 
 
 
 




--------------------------------------------------------------------------------




Administrative Agent’s and Lenders’ costs unless (i) a Default exists, (ii)
Administrative Agent or any Lender has reason to believe any information
provided to Administrative Agent or Lenders, by Guarantor may be incorrect or
misleading in any material respect, or (iii) Administrative Agent, on behalf of
the Lenders, is conducting such examination pursuant to its obligations under
any applicable laws or regulations (provided, with respect to subsection (iii),
in no event shall Guarantor be obligated to reimburse Administrative Agent or
Lenders for such costs and expenses for more than one examination per year).
Administrative Agent and its accountants shall have the right to make copies and
extracts from the foregoing records and other papers. In addition,
Administrative Agent and its accountants shall have the right to examine and
audit the books and records of Guarantor pertaining to the income, expenses and
operation of the Mortgaged Properties during reasonable business hours at any
office of Guarantor where the books and records are located.
Section 11.     Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.
Section 12.     Setoff. If a Default shall have occurred and be continuing,
Administrative Agent and each Lender and each of their respective Affiliates are
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such party to or for the credit or the account of Guarantor
against any of and all the obligations of Guarantor under this Guaranty,
irrespective of whether or not Administrative Agent or such Lender shall have
made any demand under this Guaranty and although such obligations may be
unmatured. The rights of Administrative Agent and each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such parties may have.
Section 13.     Formalities. Guarantor waives presentment, demand, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.
Section 14.     Amendments and Waivers. No amendment or waiver of any provision
of this Guaranty, nor consent to any departure by Guarantor therefrom, shall be
effective unless it is in writing and signed by Administrative Agent, and then
the waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure on the part of Administrative
Agent to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.
Section 15.     Expenses. Guarantor shall reimburse Administrative Agent and the
Lenders on demand for all costs, expenses and charges (including without
limitation reasonable fees and charges of external legal counsel for
Administrative Agent and the Lenders) incurred by Administrative Agent and the
Lenders in connection with the performance or enforcement of this Guaranty. The
obligations of Guarantor under this Section shall survive the termination of
this Guaranty.


 
-11-
 
 
 
 




--------------------------------------------------------------------------------




Section 16.     Assignment. This Guaranty shall be binding on, and shall inure
to the benefit of Guarantor, Administrative Agent, the Lenders and their
respective successors, assigns, estates and personal representatives; provided
that Guarantor may not assign or transfer its rights or obligations under this
Guaranty. Without limiting the generality of the foregoing: (a) the obligations
of Guarantor under this Guaranty shall continue in full force and effect and
shall be binding on any successor partnership and on previous partners and their
respective estates if Guarantor is a partnership, regardless of any change in
the partnership as a result of death, retirement or otherwise; and (b)
Administrative Agent and each Lender may assign, sell participations in or
otherwise transfer their respective rights under the Loan Documents and any
applicable Swap Agreement to any other person or entity in accordance with the
terms of the Loan Agreement and any applicable Swap Agreement, and the other
person or entity shall then become vested with all the rights granted to
Administrative Agent or such Lender in this Guaranty or otherwise.
Section 17.     Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.
Section 18.     Notices. All notices or other written communications hereunder
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:
(a)    if to Guarantor, to it at c/o KBS Capital Advisors LLC, 800 Newport
Center Drive, #700, Newport Beach, CA 92660, Attention of Bryce Lin, Director of
Finance and Reporting (Phone No. (949) 797-0312 (Email Address: blin@kbs.com);
With a copy to: Greenberg Traurig, 3161 Michelson Drive, Suite 1000, Irvine, CA
92612, Attention of Bruce Fischer, Esq. (Phone No. (949) 732-6670 (Email
Address fischerb@gtlaw.com); and
With a copy to: Todd Smith, 800 Newport Center Drive, #700, Newport Beach, CA
92660 (Phone No. (949) 797-0338) (Email Address tsmith@kbs.com).
(b)    if to Administrative Agent, to it at 201 North Central Avenue, Floor 20,
Phoenix, AZ 85004-0073, Attention of Ryan Dempsey (Email Address:
 ryan.m.dempsey@jpmorgan.com).
Guarantor and Administrative Agent may change their address or telecopy number
or email address for notices and other communications hereunder by notice to the
other party. All notices and other communications given to Guarantor or
Administrative Agent in accordance with the provisions of this Guaranty shall be
deemed to have been given on the date of receipt, in the case of email notices,
as evidenced by sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt function”).
Section 19.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of California.


 
-12-
 
 
 
 




--------------------------------------------------------------------------------




(b)    Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any United States Federal or
State court sitting in Orange County, California, and any appellate court
therein, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and Guarantor
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such State court(s) or,
to the extent permitted by law, in such Federal court(s). Guarantor hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty shall affect any
right that Administrative Agent and Lenders may otherwise have to bring any
action or proceeding relating to this Guaranty against Guarantor or its
properties in the courts of any jurisdiction.
(c)    Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any court referred to in subsection (b)
above. Guarantor hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Guarantor irrevocably consents to service of process in the manner
provided for notices herein. Nothing in this Guaranty will affect the right of
Administrative Agent and Lenders to serve process in any other manner permitted
by law.
Section 20.     ECP RULES. No Guarantor hereunder shall be deemed to be a
guarantor of any Swap Obligations if such Guarantor is not an “Eligible Contract
Participant” as defined in §1(a)(18) of the Commodity Exchange Act and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission (collectively, and as now or hereafter in
effect, the “ECP Rules”) to the extent that the providing of such guaranty by
such Guarantor would violate the ECP Rules or any other applicable law or
regulation. This paragraph shall not affect any obligations of Guarantor other
than Swap Obligations, nor shall it affect the obligations of any Guarantor who
qualifies as an “Eligible Contract Participant”.
Section 21.     Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 22.     ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF GUARANTOR, ADMINISTRATIVE AGENT
AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND


 
-13-
 
 
 
 




--------------------------------------------------------------------------------




THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY GUARANTOR ARE
INTENDED BY GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS AS A FINAL AND
COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE OF DEALING
AMONG GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS, NO COURSE OF PERFORMANCE,
NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT EXECUTED BY GUARANTOR. THERE ARE NO ORAL AGREEMENTS BETWEEN
GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS.
Section 23.     WAIVER OF JURY TRIAL AND JUDICIAL REFERENCE PROVISION.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND REFERENCE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CONTROVERSY,
DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) (EACH, A “CLAIM”) AND THE WAIVER SET FORTH IN THE
PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE PARTIES
HERETO AGREE AS FOLLOWS:
1. WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN PARAGRAPH 2 BELOW, ANY CLAIM
WILL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1. THE
PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE
IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638. EXCEPT AS
OTHERWISE PROVIDED IN THE LOAN DOCUMENTS, VENUE FOR THE REFERENCE PROCEEDING
WILL BE IN


 
-14-
 
 
 
 




--------------------------------------------------------------------------------




THE STATE OR FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE VENUE IS OTHERWISE
APPROPRIATE UNDER APPLICABLE LAW.
2. THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT LIMITATION,
SET-OFF), (C) APPOINTMENT OF A RECEIVER AND (D) TEMPORARY, PROVISIONAL OR
ANCILLARY REMEDIES (INCLUDING, WITHOUT LIMITATION, WRITS OF ATTACHMENT, WRITS OF
POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY INJUNCTIONS). THIS
AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE
RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT.
3. UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN (10) DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY MAY
REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 640(B).
4. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS,
A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED A COURTESY COPY
OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG
WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT
PREVAIL, AS DETERMINED BY THE REFEREE.
5. THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL DISCOVERY ORDERS
IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE
OF CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION, MOTIONS FOR DEFAULT
JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS DECISION, WHICH
REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.


 
-15-
 
 
 
 




--------------------------------------------------------------------------------




6. THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.
ADMINISTRATIVE AGENT AND LENDERS WILL BE DEEMED TO HAVE AGREED TO THE PROVISIONS
OF THIS SECTION BY ACCEPTING THIS GUARANTY.
Section 24.     WAIVER OF SPECIAL DAMAGES. Guarantor agrees that neither
Administrative Agent nor any Lender shall have any liability to Guarantor
(whether sounding in tort, contract or otherwise) for losses suffered by
Guarantor in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan Documents
and any applicable Swap Agreement, or any act, omission or event occurring in
connection therewith, unless such losses result from the gross negligence or
willful misconduct of the party from which recovery is sought or from a breach
of any Loan Document or any applicable Swap Agreement by such party. TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW, GUARANTOR SHALL NOT ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST ADMINISTRATIVE AGENT AND EACH OF THE LENDERS ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY SWAP AGREEMENT,
THE OBLIGATIONS OR THE USE OF THE PROCEEDS THEREOF.
Section 25.     Limitation on Liability. Notwithstanding the foregoing or
anything to the contrary in this Guaranty, under no circumstances shall
Administrative Agent or the Lenders have any recourse against, nor shall there
be any personal liability to, the members of Guarantor, or to any shareholders,
members or partners (direct or indirect) for any obligations of Guarantor
hereunder. For purposes of clarification, in no event shall the above language
limit, reduce or otherwise affect any Guarantor’s liability or obligations under
the Guaranty or Administrative Agent’s and Lenders’ right to exercise any rights
or remedies against any collateral securing the Loan.
Section 26.     Termination of Environmental Liability. Notwithstanding anything
to the contrary stated in this Guaranty, if the conditions set forth in Sections
10.1 through 10.5 of the Environmental Indemnity Agreement are satisfied (i.e.,
all conditions for Borrowers’ release of their liability under the Environmental
Indemnity Agreement other than the expiration of the two year period have been
satisfied), Guarantor’s liability under Sections 1(d)7 and 1(d)8 of this
Guaranty with respect to environmental liability shall automatically terminate.
[SIGNATURE PAGE FOLLOWS]






 
-16-
 
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized officer as of the date first above written.


KBSGI REIT PROPERTIES, LLC,
a Delaware limited liability company


By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member


By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


 














 
S-1
 
 
 
 


